DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  --and-- should be inserted before the final “producing” step.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automatic gain control mechanism” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 12, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Meftah et al. (US 2010/0262026, hereinafter “Meftah”).
In regards to claims 1 and 12, Meftah discloses a method for/processor configured for generating electrocardiogram (ECG) signals for a human body using contactless ECG sensors (abstract), the method comprising: receiving contactless ECG signals from an array of contactless ECG sensors (par. 0021); detecting one or more body parts located in close proximity of the sensor array (par. 0023; front, back, and two sides of the body); selecting for the detected body parts contactless ECG sensors providing the highest signal quality (par. 0024); and producing a standard ECG signal based on the contactless ECG signals received from the selected contactless ECG sensors associated with the detected body parts (Fig. 3).
	In regards to claims 5, 6, and 17, the method further comprises continuously selecting another contactless ECG sensor for one or more body parts following a movement of the human body with respect to the array of contactless ECG sensors (pars. 0009, 0023, 0024, and 0035).
	In regards to claims 7 and 14, the method further comprises continuously monitoring a current signal quality of the selected contactless ECG sensor associated with each body part to select another contactless ECG sensor when the current signal quality drops beyond a given threshold (pars. 0030, 0031, and 0035; the threshold being the signals that are not the closest match to the calibration signals and/or a binary threshold of whether or not a given electrode is able to detect an ECG signal).
	In regards to claims 9 and 18, the method further comprises providing a grounding pad in proximity of and at a distance from the human body, the grounding pad being adapted to provide a capacitively coupled ground reference to the human body for reducing interference (par. 0022; capacitively coupled requires the pad to be some nonzero distance from the body).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meftah.  Meftah discloses the essential features of the claimed invention, including that the electrodes are embedded in a mattress (par. 0019-0020).  Meftah does not expressly disclose that the mattress comprises a fabric.  However, it is notorious in the art to construct mattresses of fabric, with a fabric cover, or covered with a fabric cover (sheet) to provide the predictable results of a comfortable sleeping surface for the user.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meftah by constructing the mattresses of fabric, with a fabric cover, or covered with a fabric cover (sheet) to provide the predictable results of a comfortable sleeping surface for the user.
Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meftah in view of Freeman et al. (US 2015/0241505, hereinafter “Freeman”).  Meftah discloses the essential features of the claimed invention including selecting electrodes based on the signal quality (par. 0035), but does not expressly disclose that this determination of signal quality is by measuring an impedance between the sensors and the human body.  However, Freeman teaches determining the quality of connection of ECG electrodes by measuring an impedance between the sensors and the human body (par. 0018) to provide the predictable results of indicating in real time a condition representative of a degrading connection between the body and electrode(s) that enables a healthcare practitioner to remedy a situation that would otherwise lead to a signal sensed by the electrode having a less than desirable signal quality causing data that does not accurate represent a current condition of the patient to be generated (par. 0013).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meftah by determining the quality of connection of the ECG electrodes by measuring an impedance between the sensors and the human body to provide the predictable results of indicating in real time a condition representative of a degrading connection between the body and electrode(s) that enables a healthcare practitioner to remedy a situation that would otherwise lead to a signal sensed by the electrode having a less than desirable signal quality causing data that does not accurate represent a current condition of the patient to be generated.
Claim(s) 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meftah in view of Fukuyama et al. (US 2016/0228063, hereinafter “Fukuyama”).  Meftah discloses the essential features of the claimed invention except for providing an automatic gain control mechanism adapted for controlling one or more of: a relative impedance differences between different contactless ECG sensors, and an absolute impedance between each contactless ECG sensor and the human body due to a difference in distance or type of clothing material between each contactless ECG sensor and the human body; or feeding the grounding pad with a high frequency signal that is outside of an ECG frequency band for determining the capacitively coupled ground reference for each contactless ECG sensor.  However Fukuyama, in the same field of endeavor of contactless electrode ECG sensing, teaches providing an automatic gain control mechanism adapted for controlling one or more of: a relative impedance differences between different contactless ECG sensors, and an absolute impedance between each contactless ECG sensor and the human body due to a difference in distance or type of clothing material between each contactless ECG sensor and the human body (pars. 0006-0008) to provide the predictable results of more accurately detecting the ECG signal with changing capacitance of the patient interface; and feeding the grounding pad with a high frequency signal that is outside of an ECG frequency band for determining the capacitively coupled ground reference for each contactless ECG sensor (pars. 0051 and 0122) to provide the predictable results of avoiding interference with the ECG signal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meftah by providing an automatic gain control mechanism adapted for controlling one or more of: a relative impedance differences between different contactless ECG sensors, and an absolute impedance between each contactless ECG sensor and the human body due to a difference in distance or type of clothing material between each contactless ECG sensor and the human body to provide the predictable results of more accurately detecting the ECG signal with changing capacitance of the patient interface; and feeding the grounding pad with a high frequency signal that is outside of an ECG frequency band for determining the capacitively coupled ground reference for each contactless ECG sensor to provide the predictable results of avoiding interference with the ECG signal.
Allowable Subject Matter
Claims 2, 4, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and resolving the double-patenting rejections below.  The prior art of record, alone or in combination, fails to disclose the claimed combination of elements including obtaining an outline of a portion of the human body and detecting the body part in the body outline using a set of rules, or after detecting a body part, selecting from that group the contactless sensor providing the highest quality signal for that body part. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,052,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,939,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,064,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaib et al. (US 2011/0288605) is another teaching of selecting amongst ECG electrodes based on signal quality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792